Mb. Justice Wole
delivered the opinion of the court.
In the District Court of Mayagiiez an application was made for the establishment of a dominion title to a piece of property in favor of Ricardo Hocldng. The fiscal appeared and objected on the ground that the form of the parcel of the land was not described, nor its angles, nor the length ofj its diagonals, nor the angles of the block. The land is described as follows:
“Town Property. — A lot situated in the ward of Northern Marina, street of San 'Juan, of this city, consisting of 24 meters 20 centimeters of frontage, by 40 meters 35 centimeters deep; and it is *33bounded on the north by a lot of tbe heir of Mateo Jorge, who is his widow, Pilar Aguillé; on the south and west by lands belonging to Clara Cristy; on the east by the street of San Juan where it is situated. There is a wooden house built in said lot, of one story and having 10 meters 30 centimeters of frontage by 18 meters 20 centimeters depth; besides, there exist 2 wooden sheds used as workshops and foundry.”
This is a sufficient description for the purposes of the application, and for the reasons given in the opinion of this court in the case of The People of Porto Pico v. Agustín Hernández Mena, the judgment appealed from must be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras. and MacLeary concurred.